Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“a plurality of energy delivery devices; 
a plurality of rods, each rod comprising first and second ends, the first end mechanically coupled to one of said energy delivery devices; 
a plurality of first rotatable joints, each first rotatable joint mechanically coupled to a corresponding rod;
a plurality of second rotatable joints, each second rotatable joint is slidingly engaged on a portion of the corresponding rod;
a stationary plate comprising a plurality of stationary plate holes, each stationary plate hole configured to receive at least a portion of one of said first rotatable joints to form a plurality of first rotatable joint connections, each first rotatable joint rotatable with respect to the stationary plate; 
a moveable plate comprising a plurality of moveable plate holes, each moveable plate hole configured to receive at least a portion of one of said second rotatable joints to form a plurality of second rotatable joint connections, each second rotatable joint rotatable with respect to the moveable plate”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


This application is in condition for allowance except for the presence of claims 3, 5, 9-10, 17-28 directed to a group non-elected without traverse.  Accordingly, claims 3, 5, 9-10, 17-28 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.